            Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

BELL NORTHERN RESEARCH, LLC,

                      Plaintiff,
                                                  Civil Action No. 6:20-cv-00326
v.
                                                  JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO., LTD., and
SAMSUNG ELECTRONICS AMERICA,
INC.,

                      Defendants.


                         BELL NORTHERN RESEARCH, LLC’S
                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Bell Northern Research, LLC (“BNR”) as and for its complaint against Samsung

Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively, “Samsung” or

“Defendant”) alleges as follows:

                                           PARTIES

       1.       Bell Northern Research, LLC is a Delaware limited liability company with a

principal place of business at 401 N. Michigan Avenue, Chicago, IL 60611.

       2.       On information and belief, Defendant Samsung Electronics Co., Ltd. (“SEC”) is a

corporation organized under the laws of the Republic of Korea, having a principal place of

business listed at 129, Samsung-ro, Yeongtong-gu, Suwon-si, Gyeonggi-do, Republic of Korea.

       3.       On information and belief, Defendant Samsung Electronics America, Inc.

(“SEA”) is a corporation organized under the laws of New York, with a principal place of

business at 85 Challenger Road, Ridgefield Park, NJ 97660. SEA maintains a place of business

in the Western District of Texas at 12100 Samsung Blvd., Austin, TX 78754. Defendant SEA




COMPLAINT FOR PATENT INFRINGEMENT                                                              1
             Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 2 of 21




may be served with process through its registered agent CT Corporation System, 1999 Bryan St.,

Suite 900, Dallas, Texas 75201-3136.

        4.       SEC designs, manufactures, and provides to the United States and other markets a

wide variety of products and services, including consumer electronics, mobile phones, tablets,

laptops and other personal computers, storage devices, televisions, and other electronics devices.

        5.       On information and belief, SEA is a wholly-owned subsidiary of SEC and is

responsible for domestic sales and distribution of Samsung’s consumer electronics products,

including the accused products in this case.

                                  JURISDICTION AND VENUE

        6.       This action arises under the patent laws of the United States, Title 35 of the

United States Code. Accordingly, this Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1338(a).

        7.       This Court has personal jurisdiction over Defendants. Defendants have conducted

and continue to regularly conduct business within the State of Texas. Defendants have

purposefully and voluntarily availed themselves of the privileges of conducting business in the

United States, in the State of Texas, and in the Western District of Texas by continuously and

systematically placing goods into the stream of commerce through an established distribution

channel with the expectation that they will be purchased by consumers in the Western District of

Texas. Defendants directly and/or through intermediaries (including distributors, sales agents,

and others), ship, distribute, offer for sale, sell, advertise, and/or use their products (including,

but not limited to, the products that are accused of patent infringement in this lawsuit) in the

United States, the State of Texas, and the Western District of Texas.




COMPLAINT FOR PATENT INFRINGEMENT                                                                       2
             Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 3 of 21




        8.       Samsung owns and operates a 2.3 million square foot facility in this District, and

employs approximately 3,000 people within this District. Since 2009, Samsung has received

around $65 million in tax abatements from Travis County for the development of its facilities in

this District.

        9.       SEA is registered to do business in Texas and maintains an agent for service of

process there. SEA maintains places of business within the Western District of Texas, including

at 12100 Samsung Blvd., Austin, TX 78754.

        10.      Moreover, Defendants have authorized retailers that offer and sell accused

products on its behalf in this judicial district. These include Walmart, e.g., at 4230 Franklin Ave.,

Waco, TX 76710 and 710 E Ben White Blvd., Austin, TX 78704; Sprint, e.g., at 1000 E 41st

Street #840, Austin, TX 78751 and 1107 N. Valley Mills Dr., Bldg. 1, Waco, TX 76710; Target,

e.g., at 5401 Bosque Blvd., Waco, TX 76710 and 2300 W Ben White Blvd., Austin, TX 78704;

and Best Buy, e.g., at 4790 W Hwy 290, Austin, TX 78735 and 4627 S Jack Kultgen Expy.,

Waco, TX 76706, among many others. Plaintiff’s cause of action arises directly from

Defendant’s business contacts and other activities in the State of Texas and the Western District

of Texas.

        11.      Defendants have derived substantial revenues from its infringing acts occurring

within the State of Texas and within this District.

        12.      Venue is proper as to SEC under 28 U.S.C. § 1391(c)(3) in that it is not a resident

of the United States and may, therefore, be sued in any judicial district. Brunette Mach. Works,

Ltd. v. Kockum Indus., Inc., 406 U.S. 706, 714 (1972).

        13.      Venue is proper as to SEA under 28 U.S.C. § 1400(b) because SEA has

committed acts of infringement in this District and has regular and established places of business




COMPLAINT FOR PATENT INFRINGEMENT                                                                     3
          Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 4 of 21




within this District. TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514, 1521

(2017). Specifically, SEA maintains facilities at 12100 Samsung Blvd., Austin, TX 78754.

       14.     Joinder of Defendants is proper because Defendants are related parties who are

either jointly and severally liable for infringement, or who make, use, sell, offer for sale, or

import the same or similar products accused of patent infringement. Further, upon information

and belief, Defendants use the same underlying hardware and/or software in their infringing

products and therefore the factual question of infringement will substantially overlap between

Defendants. Further, Plaintiff anticipates that there will be substantial overlap during the

discovery process.

       15.     Defendants have committed acts of infringement in this District giving rise to this

action and do business in this District, including making sales and/or providing service and

support for its respective customers in this District. Defendants purposefully and voluntarily sold

one or more of the infringing products with the expectation that they would be purchased by

consumers in this District. These infringing products have been and continue to be purchased by

consumers in this District. Defendants have committed acts of patent infringement within the

United States, the State of Texas, and the Western District of Texas.

                               THE BNR PATENT PORTFOLIO

       A.      Bell Northern Research

       16.     Bell Northern Research is a technology and intellectual property licensing

company. It is the successor in interest to a key portfolio of telecommunications-related

intellectual property developed at leading telecom innovators, such as Agere Systems Inc.

(“Agere”), LSI Corporation (“LSI”), Lucent Technologies (“Lucent”), and Broadcom

Corporation (“Broadcom”). The portfolio reflects expertise developed at the various R&D

laboratories and manufacturing locations of these companies around the world. The technology

COMPLAINT FOR PATENT INFRINGEMENT                                                                  4
           Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 5 of 21




created, developed, and patented at these companies underlies many important innovations in the

development of connected devices, such as smart phones, PCs, tablets, wearables, and Internet of

Things (IoT) devices.

       17.     BNR was formed in 2017 to manage this portfolio of connected device-related

intellectual property. Several BNR executives previously served in leadership roles within the

intellectual property departments of Agere, LSI, and Nortel Networks (U.S. and Canadian

entities). They continued in similar roles with Rockstar Consortium, the entity created by the

winning bidders of Nortel’s bankruptcy patent auction, where they managed Nortel’s former

patent portfolio, a portfolio which many of them had spent years developing and monetizing for

Nortel. As a result, BNR executives were personally involved in the patenting, and licensing

various aspects of the portfolio even before the portfolio was assigned to BNR, including:

              BNR’s President, Mr. Afzal Dean, served as President of MobileStar, a Rockstar

               subsidiary directed to the licensing of Nortel patents related to mobile phones and

               other portable electronic devices, and also served at Nortel as a licensing

               professional focused in this area.

              BNR’s Board Member, Mr. John Veschi, served as CEO of Rockstar, and

               previously served as Chief IP Officer at Nortel. Prior to Nortel, Mr. Veschi was

               the Chief IP Counsel and General Manager of the IP Business at Agere and LSI.

              BNR’s General Counsel, Mr. Chad Hilyard, served in similar capacities at Agere,

               LSI, and Rockstar.

       B.      The BNR Patents

       18.     The BNR portfolio comprises hundreds of patents that reflect important

developments in telecommunications that were invented and refined by leading technology



COMPLAINT FOR PATENT INFRINGEMENT                                                                 5
           Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 6 of 21




research companies, including Agere, LSI, and Broadcom. These patents include U.S. Patent

Nos. 6,963,129 (the “Evans Patent”) and 6,858,930 (the “Miller Patent”) (collectively, the

“Asserted Patents”).

       19.     In 2002, Lucent Technologies, Inc., having its roots with Bell Laboratories and

AT&T Corporation, spun off Agere. Agere was merged into LSI in 2007, which was in turn

acquired by Avago Technologies (“Avago”) in 2014. In 2016, Avago purchased Broadcom and

assumed its name to become the current Broadcom Inc.

       20.     In 2011, Samsung itself paid for a license to the patents in BNR’s portfolio,

including the Evans and Miller Patents. That license expired at the end of 2018, and Samsung

has thus far refused to renew its expired license to these patents, including the Evans and Miller

Patents it previously paid to license. For these reasons and those that follow, Samsung’s

infringement of the Asserted Patent is knowing, willful, and egregious.

                                 THE ASSERTED PATENTS

       A.      U.S. Patent No. 6,963,129 (Evans)

       21.     BNR is the owner by assignment of U.S. Patent No. 6,963,129 (the “Evans

Patent”). The Evans Patent is entitled “Multi-Chip Package Having a Contiguous Heat Spreader

Assembly.” The Evans Patent was filed on June 18, 2003 and issued on November 8, 2005. A

true and correct copy of the Evans Patent is attached as Exhibit A.

       22.     The inventors of the Evans Patent are Thomas Evans, Stan Mihelcic, Leah M.

Miller, Kumar Nagarajan, and Edwin M. Fulcher.

       23.     The Evans Patent is generally related to integrated circuit packages for multi-chip

modules.

       24.     The background of the Evans Patent describes the need for better heat transfer

mechanisms in multi-chip packages. See, e.g., Ex. A at 2:23-26 (“In addition to deriving a multi-

COMPLAINT FOR PATENT INFRINGEMENT                                                                    6
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 7 of 21




chip package, the desired package would also have better thermal characteristics by using an

improved heat transfer mechanism.”).

       25.     The Evans Patent contains one independent claim and six total claims, each

covering a heat spreader assembly. Claim 1 reads:

        1. A heat spreader assembly, comprising:

                a single, unibody heat spreader configured to extend across substantially the entire
        first surface of at least two spaced integrated circuits opposite a second surface of the
        integrated circuits having a bonding pad;

               adhesive placed between the heat spreader and the first surface for securing the
        heat spreader to the first surface of the integrated circuits at a spaced distance above at
        least one passive device arranged in the area between the spaced integrated circuits; and

               a second heat spreader interposed between the heat spreader and only one of the at
       least two spaced integrated circuits.


       26.     The above-disclosed claim 1 from the Evans Patent provides significant benefits

and improvements to the thermal characteristics of multi-chip packages. For example, by

securing the unibody heat spreader at a spaced distance above a passive device, “[t]he space

beneficially allows greater thermal transfer at the underneath surface of the heat spreader

between neighboring integrated circuits and above any passive devices within that space.” Ex. A

at 3:10-13; see also id. at 3:26-29 (“By using a heat spreader and purposely applying an air-filled

gap or space between neighboring integrated circuits, greater thermal transfer efficiency can be

obtained.”).

       B.      U.S. Patent No. 6,858,930 (Miller)

       27.     BNR is the owner by assignment of U.S. Patent No. 6,858,930 (the “Miller

Patent”). The Miller Patent is entitled “Multi Chip Module.” The Miller Patent was filed on

August 11, 2003, and is a divisional of the application leading to U.S. Patent No. 6,680,532,



COMPLAINT FOR PATENT INFRINGEMENT                                                                  7
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 8 of 21




which was filed on October 7, 2002. The Miller Patent issued on February 22, 2005. A true and

correct copy of the Miller Patent is attached as Exhibit B.

       28.       The inventors of the Miller Patent are Leah M. Miller and Kishor Desai.

       29.       The Miller Patent generally relates to packages for multi chip modules.

       30.       The Miller Patent describes the need for “a package design that provides adequate

heat dissipation and structural support for a multi chip module.” Ex. B at 1:57-59.

       31.       The Miller Patent describes how the invention allows for improved heat

dissipation in the multi chip package through the use of a separate heat spreader dedicated to

each integrated circuit, which improves heat dissipation from the integrated circuits individually

and thereby from the package generally. See Ex. B at 2:16-19.

       32.       The Miller Patent contains four independent claims and eighteen total claims,

covering multi chip packages. Claim 1 reads:

       1. A multi chip package, comprising:

                 a package substrate having a first side and an opposing second side, the first side
             for receiving package electrical connections,

                 integrated circuits each having a first side and an opposing second side, the first
             side of each of the integrated circuits electrically connected and structurally
             connected to the second side of the package substrate,

                 heat spreaders each having a first side and an opposing second side, the first side
             of each of the heat spreaders disposed adjacent the second side of the integrated
             circuits, where one each of the heat spreaders is associated with one each of the
             integrated circuits,

                 a single stiffener having a first side and an opposing second side, the stiffener
             covering all of the integrated circuits and heat spreaders, the first side of the stiffener
             disposed adjacent the second side of the heat spreaders, and

                discrete components electrically connected to the second side of the package
             substrate and coplanar with the integrated circuits.




COMPLAINT FOR PATENT INFRINGEMENT                                                                          8
          Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 9 of 21




       33.     The above-disclosed claim provides significant benefits and improvements to the

heat dissipation and structural support in multi chip packages, relative to the prior art.

                         OVERVIEW OF ACCUSED TECHNOLOGY

       34.     Samsung makes, imports, and sells consumer electronics, such as cellular phones,

as well as enterprise server solutions, such as solid state drives, in the United States. These

offerings include Samsung’s Galaxy S-series and Galaxy Note-series phones and Samsung’s

PM-series solid state drives, as well as many others. As a result of the ever-increasing

processing demands of Samsung’s devices, the integrated circuits and other electrical

components generate an ever-increasing amount of heat. If these devices are unable to

adequately dissipate this heat away from key components within the phone, the devices can

overheat, resulting in the device, or certain components within the device, being damaged,

shutting down temporarily or permanently, having some functionality disabled, and/or in a worst

case scenario, causing fire, explosion, or injury. As a result, Samsung utilizes thermal

management solutions, such as heat spreaders, within its devices to prevent or limit these issues

caused by overheating.

                                              COUNT 1

                   Willful Infringement of U.S. Patent No. 6,963,129 (Evans)

       35.     Plaintiff re-alleges and incorporates by reference the allegations in the foregoing

paragraphs as if fully set forth herein.

       36.     Plaintiff is informed and believes, and on that basis alleges, that Samsung has

infringed and is currently infringing one or more claims (e.g., claims 1, 2, 5, and 6) of the Evans

Patent, in violation of 35 U.S.C. § 271(a).




COMPLAINT FOR PATENT INFRINGEMENT                                                                     9
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 10 of 21




        37.     Samsung has infringed and is currently infringing literally and/or under the

doctrine of equivalents, by, among other things, making, using, offering for sale, selling, and/or

importing within this judicial district and elsewhere in the United States, without license or

authority, infringing products and related products and/or processes falling within the scope of

one or more claims of the Evans Patent, including claim 1.

        38.     By way of example only, the Samsung Galaxy S10 Plus contains a heat spreader

assembly that has (1) a single, unibody heat spreader configured to extend across substantially

the entire first surface of at least two spaced integrated circuits opposite a second surface of the

integrated circuits that have a bonding pad; (2) adhesive placed between the heat spreader and

the first surface for securing the heat spreader to the first surface of the integrated circuits at a

spaced distance above at least one passive device arranged in the area between the spaced

integrated circuits; and (3) a second heat spreader interposed between the heat spreader and only

one of the at least two spaced integrated circuits.

        39.     As shown below, the Samsung Galaxy S10 Plus has a heat spreader assembly that

includes a single, unibody heat spreader (copper foil in red below):




COMPLAINT FOR PATENT INFRINGEMENT                                                                       10
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 11 of 21




       40.     This single unibody heat spreader (in red below) is spaced across substantially the

entire surface of two integrated circuits (in green below) opposite a second surface of the

integrated circuits having a bonding pad:




COMPLAINT FOR PATENT INFRINGEMENT                                                              11
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 12 of 21




       41.     The heat spreader assembly also includes adhesive placed between the heat

spreader and the first surface for securing the heat spreader to the first surface of the integrated

circuits. As circled in yellow below, the black pad and thermal sheet are coated with an adhesive

to secure the heat spreader to the first surface of the integrated circuit. In addition, the underside

of the single unibody heat spreader itself is coated with a pressure sensitive adhesive.




       42.     The heat spreader is secured to the first surface of the integrated circuits at a

spaced distance above a passive device (e.g., passive devices shown in green below) arranged in

the area between the spaced integrated circuits:




COMPLAINT FOR PATENT INFRINGEMENT                                                                      12
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 13 of 21




       43.     The heat spreader assembly also includes a second heat spreader (e.g., in blue

below) interposed between the heat spreader and only one of the two spaced integrated circuits:




       44.     In addition to the Samsung Galaxy S10 Plus, other infringing Samsung products

include the Samsung Galaxy S10 5G, Samsung Galaxy S9 Plus, Samsung Galaxy S9, Samsung

Galaxy S8 Active, Samsung Galaxy S, Samsung Galaxy Note 9, and Samsung Galaxy Note 8, as

well as other Samsung phones, tablets, and other electronics devices that have the same or

similar heat spreader assembly as described above (collectively, “Evans Accused Products”).

       45.     Samsung’s acts of making, using, offering for sale, selling, and/or importing

infringing products, including but not limited to the Evans Accused Products, and related

products and/or processes satisfy, literally or under the doctrine of equivalents, each and every

claim limitation, including but not limited to limitations of claim 1, 2, 5, and 6.1




1
 Plaintiff expressly reserves the right to identify additional asserted products in its infringement
contentions in accordance with the Local Rules and/or the Court’s orders.

COMPLAINT FOR PATENT INFRINGEMENT                                                                   13
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 14 of 21




       46.     Samsung’s infringement is knowing, egregious, and willful. Despite having

previously licensed the Evans Patent, Samsung has thus far refused to renew its license that

expired in 2018. Despite knowing that it was no longer licensed to the Evans Patent, Samsung

continued to infringe the Evans Patent by continuing to make, use, sell, and/or offer to sell the

Evans Accused Products in the United States. Furthermore, Samsung has known of the Evans

Patent’s disclosure since at least August 13, 2007, when a U.S. patent examiner cited the Evans

Patent during prosecution of Samsung’s patent application 11/176,800, which published as

United States Patent Application Publication US2006/0006517, and the examiner stated, “The

prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Evans et al. (U.S. 6,963,129 B1) teaches a multi-chip package having a copper heat spreader.”

Samsung ultimately abandoned the application.

       47.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the Evans Patent.

       48.     As a result of Samsung’s infringement of the Evans Patent, Plaintiff has been

injured by Samsung’s unauthorized use of Plaintiff’s intellectual property. Plaintiff seeks

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court, and Plaintiff will continue to suffer damages in the future

unless Samsung’s infringing activities are enjoined by this Court.

       49.     Unless a permanent injunction is issued enjoining Samsung and their agents,

servants, employees, representatives, affiliates, and all others acting or in active concert

therewith from infringing the Evans Patent, Plaintiff and its licensees will be greatly and

irreparably harmed.




COMPLAINT FOR PATENT INFRINGEMENT                                                                   14
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 15 of 21




                                              COUNT 2

                   Willful Infringement of U.S. Patent No. 6,858,930 (Miller)

        50.     Plaintiff re-alleges and incorporates by reference the allegations in the foregoing

paragraphs as if fully set forth herein.

        51.     Plaintiff is informed and believes, and on that basis alleges, that Samsung has

infringed and is currently infringing one or more claims (e.g., claim 1 and 2) of the Miller Patent,

in violation of 35 U.S.C. § 271(a).

        52.     Samsung has infringed and are currently infringing literally and/or under the

doctrine of equivalents, by, among other things, making, using, offering for sale, selling, and/or

importing within this judicial district and elsewhere in the United States, without license or

authority, infringing products, including but not limited to and related products and/or processes

falling within the scope of one or more claims of the Miller Patent, including claim 1

(collectively, the “Miller Accused Products”).

        53.     By way of example only, Samsung’s PM1725a solid state drive contains a multi

chip package that has (1) a package substrate that has a first side and an opposing second side,

where the first side is for receiving package electrical connections; (2) integrated circuits that

each have a first side and an opposing second side, where the first side of each of the integrated

circuits is electrically connected and structurally connected to the second side of the package

substrate; (3) heat spreaders that each have a first side and an opposing second side, where the

first side of each of the heat spreaders is disposed adjacent to the second side of the integrated

circuits, and where one each of the heat spreaders is associated with one each of the integrated

circuits; (4) a single stiffener that has a first side and a second side, where the stiffener covers all

of the integrated circuits and heat spreaders and the first side of the stiffener is disposed adjacent




COMPLAINT FOR PATENT INFRINGEMENT                                                                     15
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 16 of 21




to the second side of the heat spreaders; and (5) discrete components electrically connected to the

second side of the package substrate and coplanar with the integrated circuits.

       54.     The Samsung PM1725a is a solid state drive with a multi chip package.




             Front view                                       With stiffener removed

       55.     The multi chip package of the Samsung PM1725a has a package substrate that has

a first side and an opposing second side, where the first side is for receiving package electrical

connections.




                               First side


COMPLAINT FOR PATENT INFRINGEMENT                                                                    16
          Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 17 of 21




                               Second side

       56.     The multi chip package of the Samsung PM1725a has heat spreaders (e.g., in

green below) that each have a first side and an opposing second side, where the first side of each

of the heat spreaders is disposed adjacent to the second side of the integrated circuits, and where

one each of the heat spreaders is associated with one each of the integrated circuits (e.g., in red

below).




       57.     The multi chip package of the Samsung PM1725a has single stiffener (in green

below, with heat spreaders removed) that has a first side and a second side, where the stiffener



COMPLAINT FOR PATENT INFRINGEMENT                                                                     17
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 18 of 21




covers all of the integrated circuits and heat spreaders and the first side of the stiffener is

disposed adjacent to the second side of the heat spreaders.




        58.     The multi chip package of the Samsung PM1725a has discrete components (e.g.,

components surrounding ICs on the right below) electrically connected to the second side of the

package substrate and coplanar with the integrated circuits.




        59.     In addition to the Samsung PM1725a, other infringing Samsung products include

the Samsung 983 ZET series, Samsung PM983 series, Samsung PM1725b, Samsung PM1643,

and Samsung PM1733/1735 SSDs, as well as other Samsung SSDs, access points, and other



COMPLAINT FOR PATENT INFRINGEMENT                                                                 18
         Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 19 of 21




electronics devices that have the same or similar heat spreader assembly as described above

(collectively, “Miller Accused Products”).

       60.     Samsung’s acts of making, using, offering for sale, selling, and/or importing

infringing products, including but not limited to the Miller Accused Products, and related

products and/or processes satisfy, literally or under the doctrine of equivalents, each and every

claim limitation, including but not limited to limitations of claim 1.

       61.     Samsung’s infringement is knowing, egregious, and willful. Despite having

previously licensed the Miller Patent, Samsung has thus far refused to renew its license that

expired in 2018. Despite knowing that it was no longer licensed to the Miller Patent, Samsung

continued to infringe the Miller Patent by continuing to make, use, sell, and/or offer to sell the

Miller Accused Products in the United States.

       62.     To the extent applicable, the requirements of 35 U.S.C. § 287(a) have been met

with respect to the Miller Patent.

       63.     As a result of Samsung’s infringement of the Miller Patent, Plaintiff has been

injured by Samsung’s unauthorized use of Plaintiff’s intellectual property. Plaintiff seeks

monetary damages in an amount adequate to compensate for Samsung’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Samsung, together with

interest and costs as fixed by the Court, and Plaintiff will continue to suffer damages in the future

unless Samsung’s infringing activities are enjoined by this Court.

       64.     Unless a permanent injunction is issued enjoining Samsung and their agents,

servants, employees, representatives, affiliates, and all others acting or in active concert

therewith from infringing the Miller Patent, Plaintiff and its licensees will be greatly and

irreparably harmed.




COMPLAINT FOR PATENT INFRINGEMENT                                                                    19
           Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 20 of 21




                                        PRAYER FOR RELIEF

          Plaintiff prays for the following relief:

          A.      A judgment that Samsung has infringed one or more claims of the Asserted

Patent;

          B.      A permanent injunction enjoining Samsung and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

active concert or participation with Samsung, from infringing the Asserted Patents;

          C.      An award of damages resulting from Samsung’s acts of infringement in

accordance with 35 U.S.C. § 284;

          D.      A judgment and order finding that Samsung’s acts of infringement were egregious

and willful and trebling damages under 35 U.S.C. § 284;

          E.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Samsung;

          F.      A judgment and order requiring Samsung to provide accountings and to pay

supplemental damages to Plaintiff, including, without limitation, prejudgment and post-judgment

interest; and

          G.      Any and all other relief to which Plaintiff may show itself to be entitled.

                                     JURY TRIAL DEMANDED

          Plaintiff hereby demands a trial by jury of all issues so triable.




COMPLAINT FOR PATENT INFRINGEMENT                                                                  20
       Case 6:20-cv-00326-ADA Document 1 Filed 04/24/20 Page 21 of 21




Dated: April 24, 2020               /s/ Paul J. Skiermont
                                    Paul J. Skiermont (TX Bar No. 24033073)
                                    Sadaf R. Abdullah (TX Bar No. 24093500)
                                    (pro hac vice to be filed)
                                    Steven W. Hartsell (TX Bar No. 24040199)
                                    (pro hac vice to be filed)
                                    Joseph M. Ramirez (TX Bar No. 24108257)
                                    (pro hac vice to be filed)
                                    SKIERMONT DERBY LLP
                                    1601 Elm St., Ste. 4400
                                    Dallas, TX 75201
                                    Phone: (214) 978-6600
                                    Fax: (214) 978-6601
                                    pskiermont@skiermontderby.com
                                    sabdullah@skiermontderby.com
                                    shartsell@skiermontderby.com
                                    jramirez@skiermontderby.com


                                    Charles C. Koole (CA Bar No. 259997)
                                    (pro hac vice to be filed)
                                    SKIERMONT DERBY LLP
                                    800 Wilshire Blvd., Ste. 1450
                                    Los Angeles, CA 90017
                                    Phone: (213) 788-4500
                                    Fax: (213)788-4545
                                    ckoole@skiermontderby.com

                                    Attorneys for Plaintiff
                                    BELL NORTHERN RESEARCH, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                              21
